Citation Nr: 1230016	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  07-13 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from September 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  During the course of the appeal, the Veteran moved to Texas, and jurisdiction of his appeal was transferred to the RO in Houston, Texas.

In June 2011, the Board remanded the claim for service connection for hepatitis C to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.

Review of the Veteran's Virtual VA file reflects that additional VA medical records have been received that were not considered in the most recent supplemental statement of the case (SSOC), issued in March 2012.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the AOJ.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the medical records are not pertinent to the issue on appeal.  Specifically, although they reflect ongoing treatment for hepatitis C, they do not shed light on whether the disorder is related to the Veteran's service.  Therefore, as the medical evidence does not provide pertinent information to the issue of nexus, the Board finds that it is not relevant to the issue on appeal.  Consequently, a remand is not necessary.

Further, in April 2007, the Veteran submitted medical evidence showing treatment for a psychiatric disorder.  In so doing, he stated that these documents were "in support of my pending claim [for service connection for hepatitis C]."  Although a psychiatric disorder has been considered in connection with a claim for nonservice-connected pension benefits, the Board finds that a claim for a psychiatric disorder, to include as secondary to service-connected disability, was raised in the April 2007 correspondence.  As no action has been taken on that claim, it is hereby referred to the AOJ for appropriate action.  
FINDING OF FACT

Hepatitis C was not shown to be present in service or until many years after service, and has not been shown by competent and credible evidence to be otherwise etiologically related to such active duty.


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The VCAA [Pub. L. No. 106-475, 114 Stat. 2096 (2000)] was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  According to this law and regulations, upon the submission of a substantially complete application for benefits, VA has an enhanced duty to notify a claimant of the information and evidence needed to substantiate a claim and of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

[The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request that a claimant provide any evidence in the his or her possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]  
The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through an August 2011 letter, the Veteran was informed of the information and evidence needed to substantiate his claim, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The timing defect of this correspondence was cured by the RO's subsequent readjudication of the Veteran's claim and issuance of a supplemental statement of the case in March 2012.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

Additionally, there is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment records have been obtained and associated with his claims file, as have all identified and available post-service treatment records.  Pursuant to the Board's June 2011 Remand, records have been requested and received from the Social Security Administration (SSA), as have all VA records dated since March 2007 reflecting treatment for hepatitis C.  

Further, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  The most recent examination report, dated in September 2011, contains sufficient evidence by which to decide the claim.  The examiner conducted a physical examination of the Veteran, interviewed him about the symptoms of his disease, and provided an opinion, supported by medical literature, as to the medical probabilities that the Veteran's currently diagnosed hepatitis C manifested during service and as to whether any chronic residuals exist from the in-service diagnosis of "infectious" hepatitis.  The Board thus finds substantial compliance with its June 2011 Remand orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio, supra.

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was that, while population studies suggest hepatitis C can be sexually transmitted, the chance for such transmission is well below comparable rates for HIV/AIDS or hepatitis B infection.  Moreover, the source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may come from blood-contaminated cuts or wounds, contaminated medical equipment, or multi-dose vials of medications.  It was concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. 

The Veteran's service treatment records (STRs) reflect that he was diagnosed with infectious hepatitis in August 1972, after approximately 3 weeks of gastrointestinal distress and a sudden onset of scleral icterus (yellowing of the whites of the eyes).  At the onset of scleral icterus, the Veteran reported that "all his friends have hepatitis."  He was subsequently admitted to a hospital for further evaluation.

A discharge summary dated September 22, 1972, notes that the Veteran experienced nausea, anorexia, and scleral icterus after visiting friends in the United States in June 1972, who were later discovered to have hepatitis.  The report indicates that there was "some question as to whether or not the [Veteran] has been taking drugs" and that the Veteran was under investigation for that; however, the Veteran did not admit to drug use, and there is no indication in the service records that the Veteran was ever treated or disciplined for use of illicit drugs.  The Veteran did report tobacco dependence and infrequent use of alcohol.  

Physical examination showed abdominal tenderness and enlargement of the liver.  An elevated bilirubin level was noted at admission but it had subsequently dropped and was "nearly normal" upon discharge from the hospital.  A screen for hepatitis A was positive.  Liver function testing showed a "very nearly normal" liver upon discharge from the hospital.  The diagnosis was "serum hepatitis [HAA positive]" and suspected misuse of drugs, "not proven."  The Veteran was returned to full duty in September 1972.  There were no subsequent reports of residuals from hepatitis in the STRs or on his discharge examination in June 1973.  

Post-service evidence reflects that the Veteran began drinking excessively following his discharge from active service, and that this excessive drinking continued for over 20 years.  The Veteran has also indicated that he used IV drugs following his discharge from service, and that he shared needles with fellow users.  He also engaged in intranasal cocaine use in the years following his discharge.  

There is no indication that the Veteran experienced symptoms of a chronic hepatitis infection until November 1999, when he was diagnosed with hepatitis C after reporting excessive fatigue.  He has been followed for hepatitis C since that time.  

During a January 2001 clinical evaluation, the Veteran reported IV drug use from "72 to 75," indicating that he may have used IV drugs during his period of active service.  In addition, the Veteran reported sex with prostitutes during his military service in a clinical note dated in March 2001.    

The Veteran underwent a VA liver examination in July 2005.  The claims folder was not made available for review.  The Veteran reported an episode of hepatitis during service but indicated that he did not know the type of hepatitis he had experienced.  He then indicated that "in 1992" he had felt "tired and lethargic," after which hepatitis C was diagnosed.  (The Board notes that the Veteran was diagnosed with hepatitis C in November 1999, after a period of fatigue; the reference to 1992 appears to have been erroneous).  He had been hospitalized for alcohol dependence on several occasions since his diagnosis.  He reported IV drug use "following his discharge" from service, with needle sharing, as well as intranasal cocaine use.  He denied exposure to  blood or blood products, or ingesting medications associated with liver disease, during his active service.  Hepatitis A antibody testing was negative.  Hepatitis B antibody testing was indeterminate.  Hepatitis C testing was positive, confirmed by a viral load count.  

The examiner found that the Veteran's currently diagnosed hepatitis was related to his IV drug use and intranasal cocaine use "following" his discharge from active service.  However, she could not reach a conclusion as to the nature of the hepatitis for which the Veteran was treated during service without resort to speculation, because the records of the Veteran's treatment during service were not made available to her, and because testing for hepatitis C was not available at that time.  

At a VA general medical examination conducted in January 2007 with regard to in a separate claim for nonservice-connected pension benefits, the Veteran reported that his hepatitis C had "existed since 1972," that the disease was transmitted through the use of IV drugs "and occupational exposure," and that hepatitis C was contracted during basic training.  On the basis of these reports, the examiner found that the Veteran's hepatitis was the result of IV drug use during service (because the reported occupational exposure was "unspecified").  

The Veteran underwent another VA examination in September 2011, this one specifically tailored to "hepatitis, cirrhosis and other liver conditions."   The claims folder, including the STRs, was reviewed.  The examiner noted that the Veteran was diagnosed with "hepatitis A" in 1972, during his period of active service, and with hepatitis C in November 1999 after reporting a period of fatigue.  

After reviewing the claims folder, conducting a physical examination of the Veteran, and consulting pertinent medical literature, the examiner found that it was "less likely than not" that the hepatitis identified during service represented the onset of a chronic hepatitis C infection.  The examiner noted that the STRs reflected a diagnosis of hepatitis A and that the Veteran's symptoms were consistent with hepatitis A even though a test for hepatitis C was not available at that time.  Medical literature indicated that "less than 25%" of hepatitis C cases manifest with the "acute clinical picture such as that presented by the [V]eteran" during service.  The examiner conceded that the Veteran could fall into that category but noted that it was "unlikely due to the [V]eteran's personal history."  

The personal history referenced by the examiner includes the fact that the Veteran's hepatitis symptoms during service apparently resolved completely, with no evidence of clinical relapses, which would have been "physically evident," requiring medical treatment.  In contrast, the examiner noted that hepatitis C "is a dormant type disease that can be expected to flare up when direct injury to the liver is produced such as with excessive alcohol intake."  In the Veteran's case, he engaged in excessive alcohol intake almost immediately after his discharge from service, but had no evidence of hepatitis symptoms until 1999.  Thus, the Veteran's clinical picture suggested that the Veteran had hepatitis A during service which resolved completely, allowing his liver to tolerate the injury from alcohol "without apparent need for medical attention" as would have been necessary had he had a chronic liver disease such as hepatitis C.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The July 2005 VA liver examiner found that she could not reach a conclusion as to the nature of the hepatitis the Veteran experienced during service without resort to mere speculation.  An examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  In order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and that the basis of the opinion must be provided by the examiner or apparent upon a review of the record.  Id.  Here, however, the Board cannot conclude that the assembled data was fully considered in light of the fact that the claims folder, including the pertinent STRs, was not made available for her review.  Thus, the July 2005 examination report is entitled to little probative weight.

With respect to the January 2007 general medical examination, there is no indication that the examiner reviewed the claims folder or any other detailed and reliable medical history in coming to his conclusion; in fact, the examiner's conclusion that the Veteran's hepatitis C was the result of IV drug use during service appears to be based solely on the Veteran's stated history.  Although the Veteran is competent to report IV drug use in service, the examiner was unable to review the STRs documenting the Veteran's course of treatment for hepatitis.  The examiner was also not afforded the opportunity to consider that the STRs did not reflect treatment for substance abuse, nor did the examiner have the opportunity to consider the Veteran's post-service history of IV drug use and excessive alcohol intake.  Therefore, these conclusions are insufficiently probative to warrant a grant of the claim.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

In contrast, the September 2011 VA examiner provided a thorough and detailed opinion as to why the hepatitis experienced by the Veteran during service was hepatitis A, not hepatitis C, which resolved with no chronic residuals.  The Veteran has not provided a medical opinion to the contrary.

The Board notes that the evidence is unclear as to whether or not the Veteran actually engaged in IV drug use during service, since he has intimated that IV drug use began during service in some notes and examinations, but stated that he did not use IV drugs until after discharge in others.  The available service records are negative for any treatment or discipline for substance abuse, and the Veteran was given an honorable discharge; thus, the STRs shed no light on the question of whether the Veteran engaged in IV drug use during service.  

The Board has also considered the evidence of another risk factor during service, specifically, high-risk sexual activity with prostitutes, which the Veteran reported to a private treatment provider on one occasion in March 2001.  However, even if it were to be assumed that both of these risk factors for hepatitis C existed during service, the preponderance of the evidence is still against the claim.  As noted above, the September 2011 examiner has provided a sound explanation for his finding that the Veteran had hepatitis A, not hepatitis C, during service; and, the Veteran has reported a multitude of post-service risk factors for hepatitis C, including excessive alcohol use, IV drug use, and intranasal cocaine use.  Therefore, any risk factors for hepatitis C that may have existed during service are outweighed by the STRs and the findings of the September 2011 examiner, as well as the multiple risk factors independent, and outside, of service.

With respect to the Veteran's contentions that hepatitis C first manifested during service, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan, 451 F.3d at 1337.  

The Board finds that the lay evidence in this case is not sufficient to warrant a grant of the claim.  The Veteran does not have the requisite skill, knowledge, or training, to state whether hepatitis C had its clinical onset during service.  See Espiritu, 2 Vet. App. 492.  In addition, there is no competent and credible evidence of a nexus between hepatitis C and the Veteran's service.  

The Board is certainly aware of the fact that it may, and often does, take many years from the time of initial infection until the time that symptoms may be sufficient to cause an individual to seek diagnostic testing.  However, the fact remains that the Veteran first tested positive for hepatitis C infection some 26 years after he was separated from service.  This lengthy period between service and the initial confirmation of the disability provides highly probative evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  This is particularly true here, where there is no indication that the Veteran experienced any symptoms of hepatitis C until 1999, despite the repeated damage to his liver caused by excessive alcohol intake over a significant period of time.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the diagnosis of hepatitis A in the STRs, the multiple post-service risk factors, and by the September 2011 VA examiner who discussed the significance of those post-service risk factors and the nature of the Veteran's in-service infection with hepatitis.  See Jandreau, supra & Buchanan, supra.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, based on the evidentiary posture as discussed herein, service connection for hepatitis C is not warranted.  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


